DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on September 18, 2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the implied phrase “Provided is” (line 1) should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12, multiple occurrences, the use of the term “like” renders the claim unclear.  For example, the metes and bounds of the limitation “arm-like” cannot be determined.  Further, it is unclear if a u-shaped member can be considered “pipe-like.”  Appropriate correction is required.
Claim 10, the limitation “the longitudinal direction” lacks proper antecedent basis because the “pipe-line portion” may not extend in a linear direction, but may extend along an arcuate path. 
Claim 12, the method limitations in an apparatus claim is not fully understood and has been given limited weight.  If the invention is in how the arm component is made, Examiner suggests that applicant pursue claims drawn to the method of making the arm component.  An apparatus claim must define over the prior art in terms of its structure and not the method from which the apparatus is made. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonora et al. (USP 6,634,851).
Referring to Figures 9A-9B, Bonora teaches an arm structure (104,106) comprising: a pipe portion (142,174) having a pair of openings (144,146,176,178); and flange portions (shown as flat circular portions positioned inside the openings) formed so as to project inward from the openings in the pipe portion, wherein the pair of openings are located in a plane parallel to the longitudinal direction of the pipe portion, and the pipe portion and the flange portion are formed as a single component.  Column 10, lines 21-32 recites “[T]he link 106 comprises a rectangular tube 174 with mounting hubs 176 and 178 welded to opposite ends or formed integrally on the tub 174” and “[R]ectangular tube 174 is preferably a one piece construction, seamless hollow tube formed of stainless steel.”
With respect to claim 11, Bonora illustrates work openings (Fig. 9) are provided in wall portions of the pipe-like portion facing the openings.  
With respect to claim 12, the method limitations of “bending,” “separated,” “brought toward each other,” and “attached” have been given limited patentable weight because an apparatus claim must define the robot arm in terms of its structure and not the method from which it is made.  Accordingly, Bonora illustrates the flange portions are configured such that opposed surfaces are separated by a predetermined distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658